Case: 13-12075   Date Filed: 01/08/2014   Page: 1 of 8


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-12075
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 1:11-cr-00337-WBH-CCH-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

KEITH WADE,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                             (January 8, 2014)



Before HULL, MARCUS, and HILL, Circuit Judges.
                 Case: 13-12075       Date Filed: 01/08/2014      Page: 2 of 8


PER CURIAM:

      Keith Wade appeals his conviction and 195-month sentence for possession

of ammunition by a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1) and

924(e)(1). On appeal, he first argues that the district court erred in concluding that

reasonable suspicion was not required to conduct a warrantless search of Wade’s

residence because he was a parolee who had signed a search waiver as a condition

of his parole. Second, he contends that the district court erred in concluding that

officers did have reasonable suspicion to search his residence after receiving an

anonymous tip and a photograph in which Wade was holding a firearm. Finally,

Wade argues that the district court erred in concluding that his prior conviction

pursuant to an Alford 1 plea qualified as a predicate offense under the Armed Career

Criminal Act (“ACCA”), 18 U.S.C. § 924(e).

      Upon a thorough review of the record, and after consideration of the parties’

briefs, we affirm.

                                                I.



      Wade’s first argument fails because the district court actually never held

that, as a parolee, his residence could be searched in the absence of reasonable

suspicion. Although the magistrate judge did make such a conclusion in the report


      1
          North Carolina v. Alford, 400 U.S. 25, 91 S. Ct. 160, 27 L. Ed. 2d 162 (1970).
                                                2
              Case: 13-12075      Date Filed: 01/08/2014   Page: 3 of 8


and recommendation, the district court expressly stated that it was making no

conclusion as to that issue. Instead, the district court based its denial of Wade’s

motion to suppress on its conclusion that officers did have reasonable suspicion to

justify the warrantless search. Because the district court did not rule on the

absence-of-reasonable-suspicion argument, we decline to address it as well.

                                          II.

      We review “a district court’s denial of a motion to suppress evidence as a

mixed question of law and fact, with rulings of law reviewed de novo and findings

of fact reviewed for clear error, in the light most favorable to the prevailing party

in district court.” United States v. Lindsey, 482 F.3d 1285, 1290 (11th Cir. 2007).

A finding is clearly erroneous only if we are left with the “definite and firm

conviction that a mistake has been committed.” United States v. Maxwell, 579
F.3d 1282, 1305 (11th Cir. 2009) (quotation omitted).

      Reasonable suspicion consists of “a sufficiently high probability that

criminal conduct is occurring to make the intrusion on the individual’s privacy

interest reasonable.” United States v. Knights, 534 U.S. 112, 121, 122 S. Ct. 587,

592, 151 L. Ed. 2d 497 (2001). Reasonable suspicion requires “a particularized and

objective basis for suspecting legal wrongdoing,” which must be more than an

“inchoate and unparticularized suspicion or hunch of criminal activity.” United

States v. Yuknavich, 419 F.3d 1302, 1311 (11th Cir. 2005) (quotations omitted).


                                           3
               Case: 13-12075     Date Filed: 01/08/2014     Page: 4 of 8


An officer must point to specific and articulable facts, known to the officer prior to

the search, that reasonably warrant the intrusion when they are considered along

with the rational inferences that accompany those facts. Id. We examine the

totality of the circumstances in determining whether reasonable suspicion exists.

Lindsey, 482 F.3d at 1290.

      Reasonable suspicion may be based on information supplied by another

person, such as an informant, so long as the information bears sufficient “indicia of

reliability.” Adams v. Williams, 407 U.S. 143, 147, 92 S. Ct. 1921, 1924, 32
L. Ed. 2d 612 (1972). An anonymous tip, sufficiently corroborated, may provide

reasonable suspicion that an individual is engaged in criminal activity. Alabama v.

White, 496 U.S. 325, 331, 110 S. Ct. 2412, 2416, 110 L. Ed. 2d 301 (1990). An

anonymous tip “must be reliable in its assertion of illegality, not just in its

tendency to identify a determinate person.” Lindsey, 482 F.3d at 1291 (quotation

omitted). The Supreme Court has held that, without more, an anonymous tip that a

person is carrying a gun is not sufficient to justify a stop and frisk. Florida v. J.L.,

529 U.S. 266, 268, 120 S. Ct. 1375, 1377, 146 L. Ed. 2d 254 (2000).

      We have developed a staleness doctrine to assess whether evidence that

would constitute reasonable suspicion has become stale before officers have acted

on it. United States v. Bervaldi, 226 F.3d 1256, 1264-65 (11th Cir. 2000).

Whether information is stale depends on the particular facts of the case. Id.


                                            4
              Case: 13-12075     Date Filed: 01/08/2014    Page: 5 of 8


Relevant factors include the length of time before officers act on their reasonable

suspicion, “the nature of the suspected crime (discrete crimes or ongoing

conspiracy), habits of the accused, character of the items sought, and nature and

function of the premises to be searched.” Id. at 1265 (quotations omitted). In

determining the sufficiency of evidence, “we make no distinction between

circumstantial and direct evidence.” United States v. Tate, 586 F.3d 936, 945 (11th

Cir. 2009).

      A third party may consent to a search when she possesses “common

authority over or other sufficient relationship to the premises or effects sought to

be inspected.” United States v. Matlock, 415 U.S. 164, 171, 94 S. Ct. 988, 993, 39
L. Ed. 2d 242 (1974).

      The search of Wade’s residence was supported by reasonable suspicion.

Although an anonymous caller provided the information leading to the search, the

caller provided corroboration for his tip by identifying Wade by name, forwarding

a threatening picture of Wade holding an assault rifle, and providing a motive for

Wade’s alleged possession of that rifle, namely to harm the caller and his fiancée,

who was thought to be Wade’s ex-girlfriend. Moreover, Wade’s staleness

argument fails because officers acted promptly on information from which they

could infer that the anonymous caller was being threatened contemporaneously




                                          5
              Case: 13-12075     Date Filed: 01/08/2014    Page: 6 of 8


with his calling Wade’s parole officer. In the alternative, the warrantless search

was justified because Wade’s mother consented to it.

                                         III.

      We review de novo whether a particular offense constitutes a violent felony

under 18 U.S.C. § 924(e). United States v. Rainey, 362 F.3d 733, 734 (11th Cir.

2004).

      Under the ACCA, a defendant who is convicted of being a felon in

possession of ammunition shall be subject to a minimum term of 15 years’

imprisonment if he has 3 previous convictions for a violent felony. See 18 U.S.C.

§ 924(e)(1). The ACCA defines a “violent felony” as any offense punishable by

more than one year of imprisonment, which (1) has as an element the use,

attempted use, or threatened use of physical force against the person of another; or

(2) is burglary, arson, or extortion, involves use of explosives, or otherwise

involves conduct that presents a serious potential risk of physical injury to another.

18 U.S.C. § 924(e)(2)(B).

      Section 4B1.4 of the Guidelines provides that “[a] defendant who is subject

to an enhanced sentence under the provisions of 18 U.S.C. § 924(e) is an armed

career criminal.” U.S.S.G. § 4B1.4(a). If a defendant is an armed career criminal,

he is subject to a minimum offense level of 33. See id. § 4B1.4(b)(3)(B).




                                          6
              Case: 13-12075      Date Filed: 01/08/2014   Page: 7 of 8


      Under Georgia law, “[a] person commits the offense of armed robbery when,

with intent to commit theft, he or she takes property of another from the person or

the immediate presence of another by use of an offensive weapon . . . .” O.C.G.A.

§ 16-8-41(a). “A person commits the offense of criminal attempt when, with intent

to commit a specific crime, he performs any act which constitutes a substantial step

toward the commission of that crime.” O.C.G.A. § 16-4-1.

      In Alford, the Supreme Court concluded that “[a]n individual accused of a

crime may voluntarily, knowingly, and understandingly consent to the imposition

of a prison sentence even if he is unwilling or unable to admit his participation in

the acts constituting the crime.” 400 U.S. at 37, 91 S.Ct. at 167. “[T]he collateral

consequences flowing from an Alford plea are the same as those flowing from an

ordinary plea of guilt” so long as “the guilty plea represents a voluntary and

intelligent choice among alternative courses of action open to the defendant and a

sufficient factual basis exists to support the plea of guilt.” Blohm v. C.I.R., 994
F.2d 1542, 1554 (11th Cir. 1993) (citations omitted). Under Georgia law, an

Alford plea is “a guilty plea and places the defendant in the same position as if

there had been a trial and conviction by a jury.” Morrell v. State, 677 S.E.2d 771,

772 n.3 (Ga. Ct. App. 2009) (quotations omitted).

      The use of Wade’s prior conviction for attempted armed robbery to enhance

his present sentence was not error. The record shows that his plea to that offense


                                           7
              Case: 13-12075    Date Filed: 01/08/2014   Page: 8 of 8


was knowing and voluntary, and supported by a factual basis. This is all that is

required for his plea under Alford to produce the same collateral consequences as

an ordinary guilty plea.

      AFFIRMED.




                                         8